DETAILED ACTION
	This Office Action is in response to an Application, filed 30 December 2020, wherein Claims 1-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This Application is a national stage entry of PCT/US2018/053032 with an international filing date of 27 September 2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 30 December 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a status report engine to: […]” and “a communication engine to: […]” in claim 15.
Specifically the status report engine and communication engine are being interpreted as a processing resource executing instructions to perform the steps in the claim (See Specification Fig. 4 and Paragraphs [0037][0038]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackworth et al. (US 7457866).

(Col. 9 L 13-18 software to implement the techniques stored in the memory and loaded into the processing system) to: receive a first status update from a device according to a communication profile (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP)); determine whether a communication problem occurred from the device (Col. 5 L 44 – Col. 6 L 42 wherein the management station detects a connectivity problem with one of the managed devices and begins a series of tests to determine the cause of the connectivity problem); in response to determining that the communication problem occurred from the first device, update the communication profile for the first device (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator; See Figs. 8-9 for an example of the communication profiles updating as the diagnostic process continues); and receive a second status update from the device according to the updated communication profile (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful).

As to Claim 2, Hackworth discloses wherein the communication profile comprises a plurality of parameters associated with a network-based communication (Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

	As to Claim 4, Hackworth discloses wherein a parameter of the plurality of parameters comprises a communication protocol (Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

	As to Claim 5, Hackworth discloses wherein a parameter of the plurality of parameters comprises a domain name service (DNS) parameter (Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

	As to Claim 6, Hackworth discloses wherein the instructions to receive the first status update from the device comprise instructions to receive a plurality of respective status updates from a plurality of devices (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP)).

	As to Claim 9, Hackworth discloses wherein the first status update and the second status update each comprise a device identifier (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP) messaging; Col. 6 L 54 – Col. 7 L 58 go into further detail on the SNMP messaging and other protocol messaging with managed devices with their information in database 24 like names and addresses).

	As to Claim 10, Hackworth discloses a method comprising: requesting a status update from a device according to a communication profile (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP)); determining whether the status update was received (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 5 L 44 – Col. 6 L 42 wherein the management station detects a connectivity problem with one of the managed devices and begins a series of tests to determine the cause of the connectivity problem); in response to determining that the status update was not received due to a communication failure: adjusting a parameter in the communication profile, re-requesting the (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful); and reporting a status of the device according to the status update (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful).

	As to Claim 11, Hackworth discloses wherein the parameter comprises at least one of the following: a device hostname, a device address, a Dynamic Host Configuration Protocol (DHCP) parameter, a Domain Name Service (DNS) parameter, a communication protocol, a timeout value, a retry count, a retry interval, a network type, a packet size, and a time (Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

	As to Claim 13, Hackworth discloses requesting the status update from each of a plurality of devices, wherein each of the plurality of devices is associated with a respective communication profile (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

	As to Claim 14, Hackworth discloses in response to determining that the first status update was not received due to a failure of the device, reporting the device as out of service (Col. 4 L 21 – L 59 describe how the system reports events when monitored parameters are out-of-threshold; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc. that also shows the tests the device failed).
	As to Claim 15, Hackworth discloses a system (Fig. 1 – Management Station 10), comprising: a status report engine to: request a status report from a device according to a communication protocol, and provide a device report to a user based on the status report from (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful); and a communication engine to: determine whether the requested status report was not received from the device (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 5 L 44 – Col. 6 L 42 wherein the management station detects a connectivity problem with one of the managed devices and begins a series of tests to determine the cause of the connectivity problem), and in response to determining that the requested status report was not received from the device: modify a parameter of a communication profile associated with the device (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator; See Figs. 8-9 for an example of the communication profiles updating as the diagnostic process continues); cause the status report engine to re-request the status report from the device according to the communication profile comprising the modified parameter (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful); determine whether the re-requested status report was received from the device (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful); and in response to determining that the re-requested status report was received from the device, request a subsequent status report according to the communication profile comprising the modified parameter (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hackworth et al. (US 7457866) in view of Hagiwara et al. (US 20140223315).

As to Claim 3, Hackworth discloses the non-transitory machine readable medium of claim 2, as cited above. Hackworth discloses various network parameters in the managed device communication profiles as well as ping and echo requests (see citations above). However, Hackworth does not explicitly disclose wherein a parameter of the plurality of parameters comprises a communication interval.
In an analogous art, Hagiwara discloses wherein a parameter of the plurality of parameters comprises a communication interval (Paragraph [0072] describes how the monitoring unit obtains status information, error history, etc. from each network device by repeatedly requesting updates, receiving updates, or automatic transmissions of status updates to the monitoring engine at regular intervals or whenever an error occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the communication profiles put forth by Hackworth, to include the communication interval parameters taught by Hagiwara.


As to Claim 7, Hackworth discloses wherein each of the plurality of devices is associated with a respective communication profile (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hackworth et al. (US 7457866) in view of Kim (US 20160195864).

As to Claim 8, Hackworth discloses the non-transitory machine readable medium of claim 1, as cited above. Hackworth does not explicitly disclose wherein the instructions to update the communication profile for the first device comprise instructions to provide the updated communication profile to the device.
In an analogous art, Kim discloses wherein the instructions to update the communication profile for the first device comprise instructions to provide the updated communication profile to the device (Paragraphs [0010][0011] describe how the system generates an updated system profile and transmits the updated system profile to the plurality of managed devices for the devices to update their operational parameters according to their independent profiles within the system profile based on their independent status(es)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the communication profile troubleshooting system put forth by Hackworth, to include the transmission techniques of Kim, specifically the generation and transmission of updated system profiles for managed devices to implement.
The suggestion/motivation for doing so would have been to allow the implementation of operational updates to managed devices providing a more stable network environment.

As to Claim 12, Hackworth/Kim disclose wherein the communication profile is shared among a plurality of devices (Kim: Paragraphs [0010][0011] describe how the system generates an updated system profile and transmits the updated system profile to the plurality of managed devices for the devices to update their operational parameters according to their independent profiles within the system profile based on their independent status(es)). Motivation provided above with reference to Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto (US 20120216259) discloses a system that maintains communication .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459